Citation Nr: 1136365	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for neurologic manifestations secondary to a low back disability.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and March 2003 to June 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran service connection for lumbar spine with degenerative changes (a low back disability) with a 10 percent evaluation, effective September 21, 2007.  In March 2011, the Board denied the Veteran's claim of entitlement to an increased initial rating for a low back disability and pursuant to 38 C.F.R. 4.71a, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine, found that there was a claim of service connection for neurologic manifestations secondary to a low back disability on appeal.  In the March 2011 decision, the Board remanded the Veteran's current claim of service connection for neurologic manifestations secondary to a low back disability for additional development.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has any neurologic disability.


CONCLUSION OF LAW

The criteria for service connection for neurologic manifestations secondary to a low back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An October 2007 letter satisfied the duty to notify provisions regarding the underlying claim of service connection for a low back disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's STRs, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination and opinion was provided in April 2011.  The Veteran has not argued, and the record does not reflect, that this examination or opinion was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for neurologic manifestations secondary to a low back disability.  The Veteran contends that his service connected low back disability manifests, or is otherwise related to, a neurologic disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2004 private treatment record notes that the Veteran was given an assessment of lumbosacral pain with radicular symptoms.  A November 2006 private treatment record notes that the Veteran was given an assessment of severe lumbar strain with radicular pattern.  An August 2008 VA examination report notes that the Veteran denied numbness, tingling, or radiating pain, and following a physical examination, the examiner noted that he had no neurologic dysfunction.  A November 2009 VA examination report notes that there is no evidence of any chronic neurologic problems with his legs secondary to his lumbar spine condition, but there is mild straight leg raise associated with mild sciatica; no other findings on objective examination.  

A VA examination was conducted in April 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that he does not have numbness in his right leg, but sometimes he has tingling in his right calf.  A physical examination was conducted and straight leg raising was negative bilaterally.  No sensory or motor deficits.  Knee jerk was 2+/2+ and ankle jerk was 1+/1+.  No sciatic notch tenderness or paraspinal muscle spasm, and no sensory or motor deficits.  An impression of discogenic disease of the lumbar spine was given and the examiner noted that he will request an electromyogram (EMG) to rule out radiculopathy.  An addendum opinion dated later in April 2011 notes that the EMG was negative and that the examiner noted a review of the November 2009 VA examination report.  The examiner opined that the EMG does not show sciatica.

Additionally, the Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, any type of neurologic disability during service.  

Service connection cannot be granted on a direct or secondary basis if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service or that a service connected disability exists is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain or sciatic or radicular symptoms alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Despite the fact that the Veteran has a low back disability and exhibited some radicular pain or sciatic symptoms, there is no medical evidence of record indicating that he has been diagnosed with, or treated for, a neurologic disability or a neurologic condition that is a manifestation of his service connected low back disability during the pendency of his current claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran is competent to give evidence about observable symptoms such as back or radiating pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to give an opinion as to whether he has a currently diagnosed neurologic manifestation of his low back disability as this is a matter for a medical professional.  See Layno, supra.  His opinion is considered; however it is far outweighed by the medical evidence of record, in particular the August 2008, November 2009, and April 2011 VA examination reports, which show that he does not currently have any type of diagnosed neurologic disability as a result of his low back disability.  See Jandreau, supra.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for neurologic manifestations secondary to a low back disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for neurologic manifestations secondary to a low back disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


